Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 1 of 8                          PageID 56




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


    SEAN FRANCIS SCHAFFNER,                           )
                                                      )
             Petitioner,                              )
                                                      )        No. 2:19-cv-02093-TLP-tmp
    v.                                                )
                                                      )
    WARDEN ANGELA OWENS,                              )
                                                      )
            Respondent.                               )


         ORDER DENYING PETITION UNDER 28 U.S.C. § 2241, CERTIFYING THAT AN
            APPEAL WOULD NOT BE TAKEN IN GOOD FAITH, AND DENYING
                LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


            Petitioner Sean Francis Schaffner 1 petitioned pro se for a writ of habeas corpus under 28

U.S.C. § 2241 (“§ 2241 Petition”). (ECF No. 1.) Respondent, Warden Angela Owens,

responded to the petition. (ECF No. 12.) For the reasons below, the Court DENIES the § 2241

petition.

                                            BACKGROUND

I.          Petitioner’s Federal Criminal Cases

            In 2010, a federal grand jury in South Carolina indicted Petitioner on three counts of

armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), and three counts of brandishing

firearms during crimes of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). See Schaffner v.

United States, No. 4:10-CR-00370-RBH-1, 2018 WL 3417501, at *1 (D.S.C. July 13, 2018). In




1
 Petitioner is an inmate at the Federal Correctional Institution in Memphis, Tennessee (“FCI
Memphis”). His Bureau of Prisons register number is 20576-171.
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 2 of 8                       PageID 57




Indiana, the United States charged Petitioner with one count of armed bank robbery, in violation

of

18 U.S.C. § 2113(a) and (d), and one count of brandishing a firearm during the Indiana bank

robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Id. The Southern District of Indiana

transferred its case to South Carolina. Id. In September 2010, Petitioner entered a written plea

agreement and pleaded guilty to two counts (one count from South Carolina and one count from

Indiana) of brandishing a firearm under 18 U.S.C. § 924(c). Id. As a result, the Court sentenced

Petitioner to thirty-two years’ imprisonment. Id. He did not appeal. Id.

       On July 7, 2016, Petitioner attacked the validity of his sentence under 28 U.S.C. § 2255

in the United States District Court in South Carolina. He argued that, because the Supreme

Court invalidated the residual clause (§ 924(c)(3)(B)) in Johnson v. United States, 576 U.S. 591

(2015), bank robbery is no longer considered a crime of violence under § 924(c). Schaffner,

2018 WL 3417501, at *1–2. The court denied relief and explained that Petitioner’s § 924(c)

convictions are valid because they are predicated on § 2113(d) armed bank robberies, which are

crimes of violence under the “force clause” of § 924(c)(3)(A). Id. at *2. Petitioner sought an

appeal, but the Fourth Circuit Court of Appeals denied a certificate of appealability and

dismissed the appeal. United States v. Schaffner, 746 F. App'x 209 (4th Cir. 2018).

II.    This § 2241 Petition

       Petitioner next petitioned under § 2241 Petition. (ECF No. 1.) He paid the case filing

fee. (ECF No. 5.) Respondent responded, and Petitioner did not reply. (ECF No. 12.)

       As grounds for relief, Petitioner asserts: (1) his actual innocence; (2) that § 924(c)(3)(B)

is unconstitutionally vague under the residual clause; and (3) that bank robbery under § 2331(A)

is not a violent crime. ( ECF No. 1 at PageID 4–5.) He asks the Court to find that §


                                                 2
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 3 of 8                      PageID 58




924(c)(3)(B) is unconstitutional in light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018). (Id. at

PageID 7.) And Petitioner asks the Court to find that bank robbery under 18 U.S.C. § 2113(a)

does not qualify as a violent offense. (Id. at PageID 7.)

       Petitioner argues that he is actually and factually innocent. (ECF No. 1-1 at PageID 11.)

He asserts that he only pleaded guilty to the § 924(c) counts so that he would not have to admit

to any other elements listed in the indictment (including the bank robberies). (Id.) Petitioner

claims that it is unclear which § 924(c) section applies. (Id.)

                          ANALYSIS OF PETITIONER’S CLAIMS

I.     Standard for § 2241 Petitions

       “Section 2255 is the primary avenue for relief for federal prisoners protesting the legality

of their sentence, while § 2241 is appropriate for claims challenging the execution or manner in

which the sentence is served.” United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

Section 2255’s “savings clause” authorizes federal prisoners to seek relief under 28 U.S.C. §

2241, where “the remedy by motion is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e). “The circumstances in which § 2255 is inadequate and

ineffective are narrow . . . .” Peterman, 249 F.3d at 461. “[T]he § 2255 remedy is not

considered inadequate or ineffective simply because § 2255 relief has already been denied, or

because the petitioner is procedurally barred from pursuing relief under § 2255, or because the

petitioner has been denied permission to file a second or successive motion to vacate.” Charles

v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999) (citations omitted). The Sixth Circuit reserves

§ 2241 petitions for cases in which a prisoner is actually innocent. Peterman, 249 F.3d at 461–

62.




                                                  3
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 4 of 8                         PageID 59




       Until recently, “[c]laims alleging ‘actual innocence’ of a sentencing enhancement [could

not] be raised under § 2241.” Jones v. Castillo, 489 F. App'x 864, 866 (6th Cir. 2012). In Hill v.

Masters, 836 F.3d 591, 595 (6th Cir. 2016), the Sixth Circuit held that inmates can challenge

their sentences under § 2241 if they can show: “(1) a case of statutory interpretation, (2) that is

retroactive and could not have been invoked in the initial § 2255 motion, and (3) that the

misapplied sentence presents an error sufficiently grave to be deemed a miscarriage of justice or

a fundamental defect.” The third requirement is satisfied where

       (1) prisoners . . . [are] sentenced under the mandatory guidelines regime pre-United
       States v. Booker, 543 U.S. 220 (2005), (2) . . . are foreclosed from filing a successive
       petition under § 2255, and (3) . . . a subsequent, retroactive change in statutory
       interpretation by the Supreme Court reveals that a previous conviction is not a
       predicate offense for a career-offender enhancement.

Id. at 599–600 (parallel citations omitted).

II.     Analysis

       Petitioner argues here that, based on Dimaya, the definition of a “crime of violence”

under § 924(c)(3)(B) is unconstitutionally vague, and as a result, he is actually innocent of

brandishing a firearm during a crime of violence. (See ECF No. 1-1 at PageID 15–17.)

Respondent claims that this Court lacks jurisdiction over the § 2241 Petition under Hill. (ECF

No. 12 at PageID 50.) Respondent argues that Petitioner’s claim that the residual clause of

§924(e)(2)(B)(ii) is unconstitutionally vague is itself a constitutional claim, not a statutory

interpretation claim. (Id. at PageID 51.) Plus, Respondent notes that Petitioner already raised

this same argument in his § 2255 motion, and that court denied relief. (Id.) Respondent argues

that Petitioner has not shown that § 2255 is inadequate or ineffective. (Id.) And finally,

Respondent argues that Petitioner’s claim fails on the merits. (ECF No. 12 at PageID 52–55.)




                                                  4
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 5 of 8                        PageID 60




       Petitioner challenges the designation of his conviction as a crime of violence. But his

claim does not satisfy the requirements of Hill for several reasons. First, his challenge is

constitutional, not statutory. Second, Petitioner’s claim can be invoked in a § 2255 motion.

Petitioner did, in fact, already raise this constitutional claim in a § 2255 motion. And finally, the

court sentenced Petitioner after the Supreme Court’s Booker decision in 2005.

       The Sixth Circuit explains that “[s]erving a sentence under mandatory guidelines

(subsequently lowered by retroactive Supreme Court precedent) shares similarities with serving a

sentence imposed above the statutory maximum. Both sentences are beyond what is called for

by law and both raise a fundamental fairness issue.” Hill, 836 F.3d at 599 (citation omitted).

The sentencing court here determined Petitioner’s sentence post-Booker, when the guidelines

were not mandatory. Thus, Hill does not provide a gateway for Petitioner to obtain relief from

his sentence.

       Petitioner relies on Dimaya to establish that bank robbery is not a crime of violence. In

Dimaya, the court determined that the residual clause of 18 U.S.C. § 16(b), as incorporated into

the Immigration and Nationality Act’s definition of an aggravated felon, is unconstitutionally

vague. Dimaya, 138 S. Ct. at 1213–1223. Section 16(b) is not at issue in the instant case. But

the United States Supreme Court in United States v. Davis, 139 S. Ct. 2319, 2324 (2019), held

that the residual clause of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. Therefore,

Davis applies to Petitioner’s claim, if he can show that his conviction arose under the residual

clause. This he cannot do.

       Respondent notes that the grand jury indicted Petitioner for two different crimes: (1)

taking money from two banks “by force and violence and by intimidation and by assaulting and

putting in jeopardy the life of another by use of a firearm, in violation of 18 U.S.C. §§ 2113(a)



                                                  5
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 6 of 8                        PageID 61




and (d)”; and (2) “knowingly using and carrying a firearm” during those bank robberies, in

violation of 18 U.S.C. § 924(c). (ECF No. 12 at PageID 54); see also (United States v.

Schaffner, Case No. 4:10-cr-00963 (D.S.C. 2011), ECF No. 1-2); (United States v. Schaffner,

Case No. 4:10-cr-00370 (D.S.C. 2011), ECF No. 16.) He pleaded guilty to the two counts of

brandishing a firearm under § 924(c) and admitted to using firearms during crimes of violence in

the plea agreements. (ECF No. 12 at PageID 54.)

       The Sixth Circuit in Johnson v. United States addressed whether a violation of 18 U.S.C.

§ 2113(a) constitutes a crime of violence, stating:

       This Court has already determined that § 2113(a), the underlying statute of
       conviction in this case, is divisible and that a violation involving force and violence
       or intimidation constitutes a “crime of violence” under § 924(c)'s force clause—not
       its residual clause—under the modified categorical approach. See United States v.
       Henry, 722 F. App'x 496, 500 (6th Cir.); see also United States v. McBride, 826
       F.3d 293, 296 (6th Cir. 2016) (holding that a “[c]onviction for bank robbery under
       § 2113(a) requires proving that a defendant ‘by force and violence, or by
       intimidation, takes, or attempts to take ... any property ... belonging to, or in the
       care, custody, control, management, or possession of, any bank’ ”). In this case,
       Johnson failed to make a substantial showing that his convictions for the armed
       bank robberies of First Bank and American Savings, each of which involved
       brandishing a firearm, were not “based on elements of the bank robbery statute that
       clearly criminalize the use of force.” See McBride, 826 F.3d at 295. Therefore,
       each of those convictions qualify as a crime of violence under § 924(c)'s force
       clause.

Johnson v. United States, No. 18-6080, 2019 WL 193916, at *2 (6th Cir. Jan. 4, 2019); see

United States v. Jackson, 918 F.3d 467, 486 (6th Cir. 2019) (“We have held that § 2113 bank

robbery—which, just like carjacking, requires that the robbery be committed ‘by force and

violence, or by intimidation’—constitutes a crime of violence under both the Guidelines and

under § 924(c)'s elements clause”); see Richardson v. United States, 752 F. App'x 950, 951 (11th

Cir. 2019) (per curiam) (“Richardson’s predicate offense of bank robbery is categorically a crime

of violence under the elements clause of section 924(c)”); see also United States v. Hendricks,



                                                 6
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 7 of 8                         PageID 62




No. 15-2525-cr, 2019 WL 1560582, at *5 (2d Cir. Apr. 11, 2019) (“[T]his circuit, in a summary

order, and our sister circuits, in published opinions, have consistently held that federal bank

robbery by intimidation is a crime of violence under the force clause of various sentence

enhancement Guidelines and statutes. Indeed, every circuit to have addressed the issue has held

that bank robbery “by intimidation” under § 2113(a) involves the threatened use of physical

force and thus constitutes a crime of violence within the meaning of § 924(c)(3)(A)”) (quotations

and footnotes omitted).

       The predicate offense of bank robbery underlying Petitioner’s convictions is categorically

a crime of violence under § 924(c)(3)(A). Petitioner has not shown that he is actually or

factually innocent of a crime of violence. And so, he is not entitled to relief under § 2241.

                                          CONCLUSION

       For the reasons stated above, the Court DENIES Petitioner’s § 2241 petition. The Court

shall enter judgment for the Respondent.

                                      APPELLATE ISSUES

       Federal prisoners who file petitions under 28 U.S.C. § 2241 challenging their federal

custody need not obtain certificates of appealability under 28 U.S.C. § 2253(c)(1). Durham v.

U.S. Parole Comm'n, 306 F. App'x 225, 229 (6th Cir. 2009); Melton v. Hemingway, 40 F. App'x

44, 45 (6th Cir. 2002) (“[A] federal prisoner seeking relief under § 2241 is not required to get a

certificate of appealability as a condition to obtaining review of the denial of his petition”); see

Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004) (28 U.S.C. § 2253 “does not require

a certificate of appealability for appeals from denials of relief in cases properly brought under §

2241, where detention is pursuant to federal process”).




                                                  7
Case 2:19-cv-02093-TLP-tmp Document 13 Filed 11/20/20 Page 8 of 8                        PageID 63




       A habeas petitioner seeking to appeal must pay the $505 filing fee required by 28 U.S.C.

§§ 1913 and 1917. To appeal in forma pauperis in a habeas case under 28 U.S.C. § 2241, the

petitioner must obtain pauper status under Fed. R. App. P. 24(a). Kincade v. Sparkman, 117 F.3d

949, 952 (6th Cir. 1997). Rule 24(a) provides that a party seeking pauper status on appeal must

first file a motion in the district court, along with a supporting affidavit. Fed. R. App. P.

24(a)(1). However, Rule 24(a) also provides that if the district court certifies that an appeal

would not be taken in good faith, or otherwise denies leave to appeal in forma pauperis, the

petitioner must file his motion to proceed in forma pauperis in the appellate court. See Fed. R.

App. P. 24(a)(4)–(5).

       The Court determines that any appeal would not be taken in good faith and therefore

CERTIFIES, under Fed. R. App. P. 24(a), that any appeal in this matter would not be taken in

good faith. The Court DENIES leave to appeal in forma pauperis.

       SO ORDERED, this 20th day of November, 2020.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  8
